DETAILED ACTION

This is the initial Office action based on the application filed on May 30, 2019. Claims 17-32 are currently pending and have been considered below.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17-21, 23, 25-29 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Nigam et al (US Patent Application Publication 2015/0302063) in view of Davis et al (US Patent Application Publication 2014/0351239).

	Claims 17 and 25: Nigam discloses a method and an apparatus comprising:
	obtaining, by a master node, graph data comprising M vertexes and a plurality of edges [0032-0033], each of the M vertexes is at least one of a source vertex and a destination vertex [0032-0033], wherein M is an integer greater than two, and wherein each of the plurality of edges is associated with a value, a source vertex and a destination vertex of the M vertexes [0032-0033]. [See at least having graph data connected via edges between origination and destination nodes.]
	dividing, by the master node, the graph data, into P shards, wherein P is an integer greater than or equal to two, each of the P shards comprises a unique portion of the plurality of edges associated with destination vertexes selected from a non-overlapping subset of the M vertexes, and wherein the unique portion of the plurality of edges is divided into at least two edge sets, each of the at least two edge sets comprises one or more edges associated with source vertexes selected from the non-overlapping subset of the M vertexes [0011, 0021, 0043, 0063]. [See at least data that is sharded by node where “a node's data may include all edges that connect to that node, and each edge identifies a node at the other end of that edge”.]

	Nigam alone does not explicitly disclose scheduling, by the master node, a non-overlapping subset of the at least two edge sets comprised in a first shard and an associate edge set of the at least two edge sets comprised in a second shard to be processed by each of at least two worker nodes, wherein the one or more edges of the associate edge set are associated with one or more source vertexes selected from the non-overlapping subset of destination vertexes associated with the first shard.
	However, Nigam [0032-0033, 0063] discloses processing requests in shards as claimed and Davis [0045] further discloses scheduling processing of nodes.
	Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Nigam with Davis. One would have been motivated to do so in order to execute processing of nodes when it is necessary.
	Claims 18 and 26: Nigam as modified discloses the method and apparatus of Claims 17 and 25 above and Nigam further discloses scheduling, by the master node, a subset of the at least two edge sets comprised in the second shard and a second associate edge set of the at least two edge sets comprised in the first shard to be processed by the at least two worker nodes, wherein the one or more edges of the second associate edge set are associated with one or more source vertexes selected from the non-overlapping subset of destination vertexes associated with the second shard [0011, 0021, 0043, 0063]. [See at least processing appropriate shards of data stored on nodes. The nodes “include all edges that connect to that node, and each edge identifies a node at the other end of that edge”. As for scheduling, see at least Davis [0045] as described above.]
	Claims 19 and 27: Nigam as modified discloses the method and apparatus of Claims 18 and 26 above and Nigam further discloses wherein the first associate edge set and the at least two edge sets comprised in the first shards are not included in the subset [0011, 0021, 0043, 0063]. [Subsets of data in the second shard are not part of the first shard.]
	Claims 20 and 28: Nigam as modified discloses the method and apparatus of Claims 17 and 25 above and Nigam further discloses:
assigning a block identifier to each of the at least two edge sets of each of the P shards; ordering the block identifier assigned to each of the at least two edge sets of each of the P shards into a sequence [0036, 0073]. [See at least ordering identifiers of nodes on each shard.]
wherein the scheduling is based on scheduling corresponding block identifiers selected from the sequence to be processed by the at least two worker nodes [0036, 0073]. [See at least executing of nodes based at least on the ordering. As for scheduling, see at least Davis [0045] as described above.]
Claims 21 and 29: Nigam as modified discloses the method and apparatus of Claims 20 and 30 above and Nigam further discloses wherein the block identifiers are ordered into a sequence based on a source vertex and a destination vertex associated with each of the at least two edge sets of each of the P shards [0036]. [See at least ordering by identifiers of the nodes. The nodes “include all edges that connect to that node, and each edge identifies a node at the other end of that edge”.]
Claims 23 and 31: Nigam discloses a method and an apparatus comprising 
receiving, by a worker node through an I/O interface, X set of edges included in graph data that are scheduled by a master node according to a sequential order to be processed by the worker node, wherein the graph data comprises M vertexes and a plurality of edges, each of the M vertexes is at least one of a source vertex and a destination vertex, where M is an integer greater than two, each of the plurality of edges is associated with a value, a source vertex and a destination vertex of the M vertexes, and wherein the graph data is divided by the master node into P shards, where P is an integer greater than or equal to two, each of the P shards comprises a unique portion of the plurality of edges associated with destination vertexes selected from a non-overlapping subset of the M vertexes, and the unique portion of the plurality of edges is divided into at least two edge sets, each of the at least two edge sets comprises one or more edges associated with source vertexes selected from the non-overlapping subset of the M vertexes [0011, 0021, 0043, 0063]. [See at least data that is sharded by node where “a node's data may include all edges that connect to that node, and each edge identifies a node at the other end of that edge”.  As for scheduling, see at least Davis [0045, 0066] for scheduling processing of nodes in an order.]
storing the X set of edges in a hard disk by using the I/O interface of the worker node [0011, 0021, 0043, 0063]. [See at least processing appropriate shards of data stored on nodes.]
loading, by at least one processor of the worker node to a memory according to the sequential order, Y of the X set of edges stored in the hard disk [0036].
extracting data associated with Z of the Y set of edges from the memory for graph computing, where X, Y, and Z are natural numbers [0011, 0021, 0043, 0063]. [See at least processing of edges.]
	Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Nigam with Davis. One would have been motivated to do so in order to execute processing of nodes when it is necessary.


Claims 24 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Nigam et al (US Patent Application Publication 2015/0302063) in view of Davis et al (US Patent Application Publication 2014/0351239) and further in view of Tamura et al (US Patent Application Publication 2013/0042082).

Claims 24 and 32: Nigam as modified discloses the method and apparatus of Claims 23 and 31 above, but Nigam alone does not explicitly disclose processing, by the worker node, a synchronization flag added by the master node after a last set of edges of the X set of edges according to the sequential order; and performing, by the worker node based on the synchronization flag, data synchronization with another worker node that receives at least a portion of the graph data scheduled by the master node.
However, Tamura [0060, 0063] discloses synchronizing appropriate nodes and setting a synchronization flag on a node that was synchronized.
	Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Nigam with Tamura. One would have been motivated to do so in order to identify synchronized nodes.


Allowable Subject Matter
Claims 22 and are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Das et al (2017/0083566) discloses at least partitioning shards;
Kabiljo et al (2017/0091334) discloses at least partitioning graphs.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX GOFMAN whose telephone number is (571)270-1072.  The examiner can normally be reached on Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEX GOFMAN/Primary Examiner, Art Unit 2163